Citation Nr: 1530629	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected ventricular arrhythmias, status post implanted cardiac pacemaker, effective February 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1982 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On his April 2013 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a Central Office hearing in Washington, D.C.  Subsequently, in a June 2013 memorandum, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The Board observes that the Veteran underwent a cardiac pacemaker insertion on November 17, 2011 and that he was afforded a temporary total evaluation in contemplation of his need to convalesce.  A 10 percent rating was then reassigned as of February 1, 2012.  As the temporary total evaluation is equal to the maximum benefit possible, the Board will only address the rating assigned after the convalescence period, as indicated on the title page.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a May 2015 Appellant Brief, the Veteran's representative noted that the Veteran's last VA examination was in April 2012.  The Board notes that the Veteran had a VA Compensation and Pension (C&P) examination in July 2013.  Nevertheless, the Veteran asserted that his condition has worsened.  As such, a remand is necessary to determine the current nature, extent, and severity of the Veteran's service-connected ventricular arrhythmias, status post implanted cardiac pacemaker.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain all of the Veteran's outstanding treatment records pertaining to his heart disability, to include VA and private treatment.  The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ should then obtain and associate the records with the claims file or virtual record. All efforts to obtain these records must be documented in the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his ventricular arrhythmia.  The claims file, including a copy of this remand, must be made available to the examiner. A record of the review of the claims file should be documented in the examination report.  

a. All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected ventricular arrhythmia, status post implanted cardiac pacemaker.  

b. The examiner is specifically requested to address the July 2014 letter from Dr. Lineberry, noting that the Veteran had atrial fibrillation and bradyarrhythmias and has had at least four episodes of atrial fibrillation since January 2014, the longest of which lasted eight hours.  

c. The examiner should conduct a laboratory determination of METs by exercise testing.  If the examiner cannot conduct METs testing for medical reasons, the examiner should provide an explanation in the examination report and provide an estimate expressed in MET's and supported by specific examples, such as slow  stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The Board notes that the provisions of 38 C.F.R. § 4.100 (2014) direct that with regard to various cardiovascular system disabilities, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contradiction, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  Id.

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




